
	

113 S1500 IS: Honoring the Fort Hood Heroes Act
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1500
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2013
			Mr. Cornyn (for himself,
			 Ms. Collins, Mr. Cruz, Mr.
			 Moran, and Ms. Ayotte)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To declare the November 5, 2009, attack at Fort Hood,
		  Texas, a terrorist attack, and to ensure that the victims of the attack and
		  their families receive the same honors and benefits as those Americans who have
		  been killed or wounded in a combat zone overseas and their
		  families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Honoring the Fort Hood Heroes
			 Act.
		2.Declarations of
			 policyCongress makes the
			 following declarations of policy:
			(1)The November 5,
			 2009, attack at Fort Hood, Texas constituted an act of terrorism, not merely
			 workplace violence.
			(2)The United States
			 Government has a fundamental duty to our military service members to safeguard
			 them against avoidable harm in the course of their service, and the attack on
			 Fort Hood could and should have been prevented.
			(3)Nidal Hasan, the
			 perpetrator of the attack, had become radicalized while serving in the United
			 States Army and was principally motivated to carry out the attack by an
			 ideology of violent Islamist extremism.
			(4)Through his
			 actions that day, Nidal Hasan proved himself to be not just a terrorist, but
			 also a traitor and an enemy of the United States.
			3.Awards
			 required
			(a)Purple
			 HeartThe Secretary of the military department concerned shall
			 award the Purple Heart to the members of the Armed Forces who were killed or
			 wounded in the attack that occurred at Fort Hood, Texas, on November 5,
			 2009.
			(b)Secretary of
			 Defense Medal for the Defense of FreedomThe Secretary of Defense
			 shall award the Secretary of Defense Medal for the Defense of Freedom to
			 civilian employees of the Department of Defense and civilian contractors who
			 were killed or wounded in the attack that occurred at Fort Hood, Texas, on
			 November 5, 2009.
			4.Benefits for
			 members of the Armed Forces and civilian employees of the Department of Defense
			 who were killed or wounded in the November 5, 2009, attack at Fort Hood,
			 Texas
			(a)TreatmentFor
			 purposes of all applicable Federal laws, regulations, and policies, a member of
			 the Armed Forces or civilian employee of the Department of Defense who was
			 killed or wounded in the attack that occurred at Fort Hood, Texas, on November
			 5, 2009, shall be deemed, effective as of such date, as follows:
				(1)In the case of a
			 member, to have been killed or wounded in a combat zone as the result of an act
			 of an enemy of the United States.
				(2)In the case of a
			 civilian employee of the Department of Defense—
					(A)to have been
			 killed or wounded by hostile action while serving with the Armed Forces in a
			 contingency operation; and
					(B)to have been
			 killed or wounded in a terrorist attack.
					(b)ExceptionSubsection
			 (a) shall not apply to a member of the Armed Forces whose death or wound as
			 described in that subsection is the result of the willful misconduct of the
			 member.
			(c)Coverage of
			 psychological injuriesSubsection (a) applies to members of the
			 Armed Forces and civilian employees of the Department of Defense suffering from
			 Post-Traumatic Stress Disorder (PTSD) or other psychological injuries as a
			 result of the attack that occurred at Fort Hood, Texas, on November 5,
			 2009.
			
